UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6066


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DUNTE ELAIR ROSE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:13-cr-00030-MFU-4)


Submitted:   July 29, 2016                 Decided:   August 4, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Lisa Marie Lorish,
Assistant Federal Public Defender, Charlottesville, Virginia,
for Appellant.   John P. Fishwick, Jr., United States Attorney,
Craig Jacobsen, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dunte Elair Rose appeals the district court’s order denying

his    18   U.S.C.    § 3582(c)(2)      (2012)   motion   for    reduction    in

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm.            United States v. Rose, No.

5:13-cr-00030-MFU-4 (W.D. Va. Jan. 19, 2016); see United States

v. Brown, 653 F.3d 337, 340 (4th Cir. 2011).                  We dispense with

oral    argument     because    the    facts   and   legal    contentions     are

adequately    presented    in    the    materials    before     the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2